Citation Nr: 9929384	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by skin disorders following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by gastrointestinal symptoms following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  Entitlement to service connection on a direct basis for 
gastrointestinal disorder manifested by cramping, diarrhea 
and nausea.

4.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by symptoms of hot flashes and fever following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

5.  Entitlement to service connection on a direct basis for a 
disability claimed as hot flashes and fever.

6.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by symptoms of dizziness following service in the Southwest 
Asia theater of operations during the Persian Gulf War.

7.  Entitlement to service connection on a direct basis for a 
disability claimed as dizziness.

8.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by sexual dysfunction following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

9.  Entitlement to service connection on a direct basis for a 
disability manifested by sexual dysfunction.

10.  Entitlement to service connection for giardiasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service with the United Sates Army 
from December 1974 to June 1979.  As a member of the U.S. 
Army Reserves, he was ordered to active duty from December 
1990 to April 1991 in support of operation Desert 
Shield/Desert Storm.  He served in Southwest Asia from 
January 1991 to March 1991.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Nashville, Tennessee and St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a VA Form 646 dated in May 1996, the veteran's 
representative expressed disagreement with the RO's February 
1996 denial of service connection for decreased sensation in 
the of the left foot due to an undiagnosed illness.  The 
veteran also referred to this disability at the February 1997 
personal hearing.  The hearing officer questioned the veteran 
as to whether he wished to dispose of that issue.  The 
veteran indicated that "I would think so, at this point," 
and indicated that his left foot no longer affected him.  
Therefore, this issue is considered withdrawn from appellate 
consideration.  See 38 C.F.R. § 20.204 (1998); Cf.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (statement of appellant's 
representative at VA hearing, when reduced to writing by 
hearing transcript, meets requirement that notice of 
disagreement be in writing as of date of certification of 
transcript).

In a July 1997 rating decision, service connection was 
granted for chronic fatigue syndrome and a 20 percent 
disability evaluation was assigned.  In the November 1998 
written brief presentation, it appears that the veteran's 
representative is requesting an increased evaluation for this 
disability.  This matter is referred to the RO for 
appropriate action.   

The issues regarding service connection for claimed sexual 
dysfunction and dizziness are remanded, as discussed below.



FINDINGS OF FACT

1.  The veteran's current skin disorders symptoms have been 
variously diagnosed as herpes zoster, non specific dermatitis 
and folliculitis.

2.  The veteran's current gastrointestinal symptoms have been 
diagnosed as gastroduodenitis.

3.  A chronic gastrointestinal disorder other than gastritis 
was not shown in service, and the record does not contain 
competent evidence of a nexus between gastroduodenitis and 
injury or disease during the veteran's active service.

4.  There is no competent evidence showing a current 
diagnosis of a disability claimed as hot flashes and fever.

5.  The veteran's undiagnosed illness of hot flashes and 
fever has not been shown to have developed to a compensable 
degree.  

6.  Giardiasis was not shown in service, and the record does 
not contain competent evidence of a nexus between giardiasis 
and injury or disease during the veteran's active service.


CONCLUSIONS OF LAW

1.  Compensation may not be paid for undiagnosed illness 
manifested by skin disorders following service in Southwest 
Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(1998); VAOPGCPREC 8-98.

2.  Compensation may not be paid for undiagnosed illness 
manifested by gastrointestinal symptoms following service in 
Southwest Asia during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (1998); VAOPGCPREC 8-98.

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection on a direct basis for a 
gastrointestinal disorder.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

4.  Compensation may not be paid for undiagnosed illness 
manifested by symptoms of hot flashes and fever following 
service in Southwest Asia during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (1998); VAOPGCPREC 8-98.

5.  The appellant has not submitted evidence of a well-
grounded claim for service connection on a direct basis for a 
disability claimed as hot flashes and fever.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

6.  The appellant has not submitted evidence of a well-
grounded claim for service connection for giardiasis.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gulf War Syndrome

The veteran contends that he has numerous disabilities as the 
result of service.  He asserts that these conditions have 
resulted from his service while stationed in the Persian Gulf 
in support of operation Desert Storm.  The veteran and his 
spouse maintain that on arrival in the Persian Gulf, he was 
required to take an anti-nerve gas reagent and he has had 
various symptoms since then.  He states that he has had 
symptoms that include gastrointestinal problems, fever, hot 
flashes, dizziness, skin rash, insomnia and fatigue, 
impotence, memory loss and decreased concentration, since 
returning from the Persian Gulf.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1998).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1998).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1998).

It should be noted that compensation shall not be paid under 
this section: if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c) (1998).

An opinion of the VA General Counsel, VAOPGCPREC 4-99 
(5/3/99), noted that a well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any know diagnosis or, at 
minimum, evidence that the illness has not been attributed to 
a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstance of the particular claim.  

For purposes of the second and third elements, the 
manifestations of one or more signs or symptoms of 
undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs and symptoms, of the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well-grounded claim.  

With respect to the third element, a veteran's own testimony 
may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to nonmedical 
indicators of disability within the veteran's competence and 
indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  

The veteran's DD-214 indicates that he was ordered to serve 
on active duty in support of Operation Desert Shield/ Desert 
Storm.  He served in Southwest Asia.  

Furthermore, the record shows that the veteran undiagnosed 
disability began within the time frame contemplated by the 
regulations.  VA outpatient records show that the veteran 
began to voice complaints of symptoms as early as 1992. VA 
records indicate that his complaints have continued and he 
has been receiving treatment since that time.  As noted 
above, the veteran was been granted service connection for 
chronic fatigue syndrome in a July 1997 rating decision.

However, in the instant case, the Board does not find that 
the veteran's claims for service connection for the various 
disabilities under 38 C.F.R. § 3.317 (1998) are well-grounded 
because most of his disabilities have been diagnosed.  
Moreover, his claimed fever and hot flashes, have not been 
shown to be 10 percent disabling.

A.  Diagnosed Illnesses

While the veteran served in Southwest Asia and has complained 
of symptoms related to Persian Gulf in a timely manner, it is 
important to note that in the above referenced regulation one 
of the basic criteria for service connection is that the 
condition may not be attributed to any known cause.  Review 
of the medical evidence of record shows that, in addition to 
the veteran's service medical records, private medical 
records as well as VA examination and treatment records dated 
between 1992 and 1997, the veteran has had extensive 
evaluations by VA in 1993 and 1994.  These evaluations, with 
the exception of the veteran's claimed hot flashes and fever 
(symptoms which have not been clinically demonstrated in the 
record), show that the claimed disorders have specific 
diagnosable causes.  

i.  Gastrointestinal

On review of the records that pertain to his gastrointestinal 
disorder, a Fayetteville Clinic physician's March 1992 letter 
disclosed that the veteran visited the clinic for a 
discussion of symptoms.  The veteran reported that his 
symptoms began during Persian Gulf.  His complaints included 
abdominal cramping and he was concerned about the possibility 
of Leishmaniasis infestation.  The examiner concluded that 
the veteran's complaints did not represent a primary 
gastrointestinal problem.  It was recommended that the 
veteran undergo examination by infectious disease 
specialists.  The letter included a laboratory report dated 
in February 1992 that indicated that the veteran's stool 
culture contained no parasite or ova.  

VA outpatient records dated in April 1992 reflect that the 
veteran complained of fatigue, weakness, sweating, decreased 
temperature, nausea, four bowel movements per day and cramps.  
On examination, the abdomen was soft without evidence of 
masses or organomegaly.  Several diagnostic tests were 
scheduled including stool cultures for ova and parasites.  A 
May 1992 VA examination revealed similar results.  In July 
1992, the veteran underwent VA examination.  On examination 
the abdomen was flat.  There was no pain or tenderness.  The 
genitourinary and digestive systems were considered normal.  
VA outpatient records dated in September 1992 reflect similar 
examination results.  

January 1994 office notes from a private physician shows a 
entry "ov giardiasis 007.1."  It is not clear if this is a 
clinical diagnosis.  The note also indicates that the veteran 
was prescribed medication including Flagyl. 

In February 1994 the veteran underwent a VA gastroenterology 
consultation.  He reported gastrointestinal complaints 
including diarrhea of 6 to 15 loose water bowel movements a 
day with mucus and no blood.  On examination, the abdomen was 
soft, nontender with no masses.  Bowel sounds were present.  
The examiner reported that Giardia tests were negative since 
January 1993 and doubted that the veteran's gastrointestinal 
complaints were compatible with amebiasis.  Several 
diagnostic tests were planned including stool cultures, 
colonoscopy and EGD.  

VA performed an upper gastrointestinal series in March 1994.  
The report indicated that there was a mild prominence of the 
gastric and duodenal mucosal pattern that was probably on the 
basis of gastroduodenitis.  It was also noted that there was 
spastic appearance of the level of the duodenal cap and an 
occult duodenal bulb ulcer could not be completely excluded.  

In a letter to VA Persian Gulf Registry dated in June 1994, a 
VA physician, T.T. Sutton, reported that the veteran 
complained of chronic diarrhea of 6 to 15 loose water bowel 
movements a day with mucus and blood.  The veteran reported 
that he had been treated by an outside gastroenterologist for 
amebiasis with Flagyl with minimum improvement.  It was 
further noted that the veteran had not had a positive test 
for Giardia, in fact, there were multiple negative tests.  

The December 1994 Persian Gulf Registry examination report 
shows that the veteran reported various symptoms including 
diarrhea, mania, pressured speech, short term memory loss, 
weight loss, joint pain, temperature fluctuations, motion 
sickness, heartburn, elevated blood pressure, foot numbness, 
fatigue and short temper.  He also indicated that he had a 
skin disorder that had been diagnosed as folliculitis in 
February 1991.  The examination failed to reveal any 
abdominal abnormality.  

A VA physician, J.H. Kuch, reported in a December 1994 
statement that the veteran complained of several symptoms 
including abdominal cramping.  He concluded that the veteran 
fit the definition for "Persian Gulf Illness."

Dr. Kuch noted in a letter dated in November 1995 that 
physical examination revealed abdominal bloating and diffuse 
pain.  An upper GI revealed gastroduodenitis.  Therefore, as 
the veteran's gastrointestinal complaints have been 
clinically diagnosed, he is not entitled to service 
connection for gastroduodenitis as manifestations of an 
undiagnosed illness under 38 C.F.R. § 3.317 (1998).

ii.  Skin Disorder

Concerning a skin disorder, a private physician's statement 
dated in February 1992 indicated that the veteran had been 
receiving medical care since 1991 for stress, herpes zoster, 
and folliculitis of the skin.

VA outpatient records dated in April 1992, show that the 
veteran complained of fatigue, weakness, sweating, decreased 
temperature, nausea, four bowel movements per day and cramps.  
Examination revealed a few skin macules over the forearm and 
thighs.  The diagnoses included non-specific dermatitis; and 
questionable neuro-dermatitis vs. questionable folliculitis.  

A May 1992 VA outpatient report shows that the veteran 
reported that he had a skin rash since the Persian Gulf.  He 
reported that a civilian physician diagnosed this as 
folliculitis.  He also said that he had shingles the previous 
November.  On examination, mild folliculitis was noted.  

The next month, VA outpatient records revealed that the 
veteran reported similar complaints.  On examination, the 
skin was clear except for herpetic lesions on the lower lip.  

In July 1992, the veteran underwent VA examination for 
compensation purposes.  On examination, the skin was 
negative. It was reported that the veteran had been treated 
for shingles and folliculitis in the previous two weeks.  

In a letter to Persian Gulf Registry dated in June 1994, Dr. 
Sutton reported that the veteran indicated that he had 
intermittent skin rash with a diagnosis of folliculitis.  

Dr. Kuch reported in a December 1994 statement that the 
veteran complained of several symptoms including skin rashes.  
He concluded that the veteran fit the definition for 
"Persian Gulf Illness."

The December 1994 Persian Gulf Registry examination report 
shows the presence of folliculitis rash of the right buttock.

Dr. Kuch noted in a letter dated in November 1995 that 
physical examination revealed a follicular rash on the right 
buttock.  Although the veteran has had specific complaints 
regarding skin rashes, these may be attributed to specific 
diagnosed causes, folliculitis, herpes zoster and nonspecific 
dermatitis.  Therefore, service connection under regulations 
applicable to service in the Persian Gulf is not warranted 
under 38 C.F.R. § 3.317 (1998).

B.  Noncompensable Disabilities

The problem with the veteran's claim for service connection 
for hot flashes and fever secondary to Gulf War Syndrome 
arises with the fact that this has not developed to a 
compensable degree.  

There is no specific diagnostic code for hot flashes and 
fever.  VA regulations provide that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  

The Board shall review Diagnostic Code 6354, which pertains 
to Chronic Fatigue Syndrome (CFS).  38 C.F.R. § 4.88(b) 
(1998).  Under that diagnostic code, a 10 percent rating is 
warranted for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion), or a combination of other signs and symptoms 
which wax and wane but result in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by continuous medication.  A 20 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  Note: For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.

A review of the available records does not show that the 
veteran has been incapacitated by his hot flashes or fever or 
prescribed medication specifically for these conditions. 

VA outpatient records show that in April 1992, the veteran 
reported that he took an anti-nerve antibiotic and 24 hours 
later he started to have the sweats as well as a skin rash.  
At that time, his temperature was 97.9 and his blood pressure 
readings were 118/82.

In May 1992, the veteran reported that his symptoms included 
temperature fluctuations from 96.8 to 103.4.  However, on 
examination, his temperature was 98.2 and his blood pressure 
readings were 112/84.  Diagnostic evaluations were performed 
including a test for Sandfly fever which were considered 
negative.  In July 1992, a VA infectious disease clinic 
report indicates that the veteran reported swelling of his 
glands with increased temperature.  His temperature was 98.5 
and his blood pressure readings were 110/80.  At VA 
examination later that month, his temperature was 98.6 and 
the blood pressure reading were 132/76.  VA outpatient 
records dated in September 1992 show that the veteran 
temperature was 98 and his blood pressure was 126/80.  

VA outpatient records dated in October 1992 show that the 
veteran telephoned and inquired about Q-fever tests and 
Sandfly fever tests.  It was reported that a physician 
reviewed the veteran's records and found it unlikely that the 
veteran had either.  He was informed that he should report 
this to the medical personnel that were conducting his Agent 
Orange examination if he was in acute distress.  

At his Persian Gulf examination in December 1994, he reported 
his symptoms; however, no abnormal body temperatures were 
reported.  

In February 1996, VA outpatient records show a temperature of 
97.7 and blood pressure reading of 132/73.  

Although it has been shown that the veteran has continued to 
present complaints of hot flashes and temperature 
fluctuations, it has not been shown or contended by the 
veteran that his undiagnosed disability has been so 
debilitating as to result in periods of incapacitation.  
Further, it is not shown that medication is required to 
control his symptoms.  Consequently, considering the 
inservice history, the VA treatment records, and lay 
statements of friends it is not found that the veteran meets 
the requirement for service connection for Persian Gulf War 
Syndrome including hot flashes and fever.

II.  Direct Basis

While the veteran's claims for service connection for various 
claimed disabilities due to an undiagnosed illness are not 
well grounded for the reasons explained above, he may still 
prevail in his claims if he can present competent medical 
evidence showing a nexus between military service and his 
development of the claimed disabilities on a direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  I 
conclude, however, that the veteran has not presented 
well-grounded claims for service connection for these 
disabilities on a direct basis.

It is noted that service connection was denied on a direct 
basis for skin disorders (folliculitis and herpes zoster) in 
a December 1992 rating decision.  The veteran was notified by 
the RO in February 1993.  He did not file a notice of 
disagreement concerning this decision.  Therefore, that issue 
will not be discussed at this time.  

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

As discussed below, the Board concludes that the claims for 
service connection for giardiasis, gastrointestinal 
disability, hot flashes and fever are not well grounded. When 
a claim is not well grounded, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) and supplemental statement of the case (SSOC) that 
informed the veteran of the reasons his claims had been 
denied.  Also, by this decision, the Board informs the 
appellant of the type of evidence needed to make his claim 
well grounded.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claims 
well grounded.

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

A.  Hot Flashes and Fever

The veteran's problem with presenting a well-grounded claim 
for hot flashes and fever on a direct basis arises with the 
first element of Caluza, which is evidence of a current 
disability.  The Board notes that on review of the record, the 
veteran has provided no medical evidence to show current 
diagnosis of such a disability.  He has undergone several VA 
examinations, none of which have yielded a diagnosis relative 
to these complaints.  

It is noted that Dr. Kuch, when providing statements 
concerning the veteran's disabilities, has included the 
veteran's subjective complaints.  The Board concludes, 
however, that the examiners' statements concerning hot 
flashes or fever are not probative enough to make the claims 
well grounded.  The physicians are clearly merely recording 
information provided by the appellant and not providing a 
medical opinion as to individual diagnoses regarding hot 
flashes or fever.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence.").  As noted, the 
veteran has been granted service connection for chronic 
fatigue syndrome based largely upon Dr. Kuch's opinion.

As a medical diagnosis is required for competent evidence of 
current disability, the veteran's statements alone are 
insufficient evidence for this element of a well-grounded 
claim.  A grant of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  See 38 U.S.C.A. § 1131.  
Without proof of current disability, there can be no valid 
claim.  See Brammer v.  Derwinski, 3 Vet.App. 223, 225 
(1992); and Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  As 
the first element is entirely unsupported, whether there is 
evidence sufficient to lend plausible support to the second 
and third elements need not be decided.

B.  Gastrointestinal disorder and Giardiasis

The veteran also contends that he has a gastrointestinal 
disorder and giardiasis as a result of military service.  In 
regard to a gastrointestinal disability, gastroduodenitis was 
diagnosed at a VA examination conducted in March 1994.  This 
satisfies the first element of Caluza.

Giardiasis is defined as "a common infection of the lumen of 
the small intestine with the flagellate protozoan Giardia 
Lamblia," Dorland's Illustrated Medical Dictionary 689 (27th 
ed. 1988).  As noted above, private medical office notes 
dated in January 1994 contain a clinical entry for 
giardiasis.  It should also be noted that a VA physician in a 
June 1994 statement indicated that the veteran has not had a 
positive test for Giardia.  Although it is not clear if there 
was a definitive diagnosis in January 1994, for the purposes 
of well groundedness, the notation in the clinical record 
could minimally satisfy this requirement.   

Concerning the second requirement, that is, evidence of 
disease or injury in service, the veteran was treated for 
gastritis during his first tour of duty in October 1976.  In 
regards to his claim for service connection for a 
gastrointestinal disability, this satisfies the second 
element of Caluza.

However, in regard to giardiasis, the Board concludes that  
the record does not contain competent evidence of the second 
Caluza element.  The veteran's service medical records do not 
include any references to this disability.  I also considered 
the fact that there were no reported abnormalities concerning 
the gastrointestinal system at the physical examination that 
was conducted prior to his separation from service in April 
1991.  In fact, the veteran specifically denied any unknown 
fevers; adverse reaction to serum, drug, or medicine; 
diarrhea and/or vomiting; and stomach, liver or intestinal 
trouble. 

Furthermore, in regards to both giardiasis and a 
gastrointestinal disability, the veteran has not provided any 
competent medical evidence showing that current disability is 
related to disease or injury during service, as required by 
Caluza.  The only evidence of record that suggests a causal 
relationship between the veteran's gastrointestinal 
disability or giardiasis and military service is the 
veteran's and his spouse's statements.  However, the Board 
finds that his statements are not sufficient competent 
evidence to establish the etiology of his disabilities.  
Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge, and require the 
knowledge and experience of a trained physician.  Because 
neither the veteran nor his spouse has expertise in medical 
matters, they are not competent to make such a medical 
conclusion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Medical evidence is still needed to connect the 
current disability with disease or injury during service.  
See Savage v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 
Vet. App. 398 (1995). 


ORDER

Entitlement to compensation for an undiagnosed illness 
manifested by skin disorders following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War is denied.

Entitlement to compensation for an undiagnosed illness 
manifested by gastrointestinal symptoms following service in 
the Southwest Asia theater of operations during the Persian 
Gulf War is denied.

Service connection on a direct basis for a gastrointestinal 
disability to include gastroduodenitis is denied.

Entitlement to compensation for an undiagnosed illness 
manifested by hot flashes and fever following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War is denied.

Service connection on a direct basis for a disability claimed 
as hot flashes and fever is denied.

Service connection on a direct basis for giardiasis is 
denied.


REMAND

Concerning the claims involving dizziness, the Board notes 
that this is not accorded separate evaluation criteria in VA 
regulations.  This impacts on the question of whether it has 
been manifested to a degree of 10 percent, as required by 
38 C.F.R. § 3.317(a)(1)(i).  

The claimant's disability can be evaluated under Diagnostic 
Code 6204 by analogy to labyrinthitis.  Diagnostic Code 6204 
provides a 10 percent evaluation for "moderate; tinnitus, 
occasional dizziness".  A 30 percent evaluation is assigned 
for "severe; tinnitus, dizziness and occasional 
staggering".  An evaluation under Diagnostic Code 6204 is to 
be combined with evaluations for any associated loss of 
hearing or suppuration.  38 C.F.R. Part 4, Diagnostic Code 
6204 (1998).  This diagnostic code was revised in 1999.  64 
Fed. Reg. 25210 (1999).  It now refers to peripheral 
vestibular disorders, and provides for a 30 percent rating 
for dizziness and occasional staggering, and a 10 percent 
rating for occasional dizziness.  The note indicates, 
however, that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be required under this code.  Hearing 
impairment or suppuration should be separately rated and 
combined.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, it is necessary to 
determine whether the amended regulations or the previously 
existing regulations are more favorable to the claimant.  The 
General Counsel of VA, in a precedent opinion, has held that 
the determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

The RO has not, however, had the opportunity to determine 
whether the old or the new rating criteria are more favorable 
to the veteran.  

In addition, concerning the claim for service connection for 
sexual dysfunction due to an undiagnosed disability, the 
Board notes that the VA physician reported the veteran's 
subjective observations regarding this disability.  The 
veteran has not, however, undergone VA evaluation for the 
claimed disability.  In order to evaluate this disability 
appropriately, medical evaluation is needed.  The appellant 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

The case is REMANDED to the RO for the following action:

1.  The RO should schedule an examination 
concerning the veteran's claimed sexual 
dysfunction.  Any necessary tests and 
studies should be performed.  The 
examiner should conduct a review of the 
veteran's clinical history and express an 
opinion as to 1) whether the veteran has 
a diagnosable sexual disorder, and if so, 
2) whether it is related to the veteran's 
military service.  The report should 
contain the full rationale for all 
opinions expressed.  The veteran's claims 
folder should be made available to the 
examiner for a complete study of the 
case.

2.  The RO should re-adjudicate the claim 
for service connection for sexual 
dysfunction on a direct basis and as a 
manifestation of claimed undiagnosed 
illness.

3.  The RO should re-adjudicate the claim 
for service connection for dizziness on a 
direct basis and as a manifestation of 
claimed undiagnosed illness.  In so 
doing, the RO should consider whether the 
old or the new rating criteria concerning 
diseases of the ear are more favorable to 
the veteran, and should apply the more 
favorable rating criteria.  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a SSOC 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







